Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Claims 11-31 have been examined in this application. Claims 1-10 were canceled via preliminary amendment. This communication is the first action on merits.  The Information Disclosure Statements (IDSs) filed on 10/12/2020, 11/5/2020, 4/20/2021, 7/1/2021, 1/20/2022, 2/22/2022, and 4/8/2022 have been acknowledged by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-13, 20-24, and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2003/0145380 to Schmid.
As per claim 11, Schmid teaches:  A conditioner mat for use with a bed assembly (see Schmid, Abstract), comprising: 
an upper layer (see Fig. 1-2, [34]: upper layer); 
a lower layer (see Fig. 1-2, [36]: lower layer) that is partially connected to the upper layer (see Fig. 2, upper [34] and lower [36] layers abut each other along sides of mat [10]); 
stitching (see Fig. 1-2, [38]: sewn seams) that connects the upper layer to the lower layer (see Fig. 2, connection of 34 and 36 by seam 38) and defines one or more boundaries (see Fig. 1-2, seams [38] define a boundary between adjacent air flow passages [32]); 
a plurality of interior spaces that are defined between the upper layer and the lower layer and between the boundaries (see Fig. 1-2, [32]: air flow passages) such that the boundaries separate the interior spaces (see Fig. 1-2), wherein the interior spaces provide predetermined routes to at least partially guide fluid flow within the conditioner mat (see Fig. 1-2, and para [0038]: seams are “non-porous” and as such provide routing to the fluid flow within each air passage [32]); 
a fluid delivery module (See Fig. 1-5, [42]: air delivery units) configured to cool a fluid and deliver the fluid to the conditioner mat (see para [0051]: “means for cooling the air”); 
a plurality of conduits (see Fig. 5, [44]: conduits, at least two are shown in Fig. 5) having respective first ends that are fluidly connected to an outlet of the fluid delivery module (see Fig. 5, first end of [44] is where [44] connects to [42]) and provide passages for flow of fluid to and through the interior spaces of the conditioner mat (see Fig. 5, conduit [44] provides passage for fluid from [42] to interior of mat via manifolds [18a/b]); and 
a fitting (see Fig. 5, [18a/b]: manifold) that is fluidly connected to second ends of the plurality of conduits (see Fig. 5, second end of [44] connects to manifold [18]).
As per claim 12, Schmid teaches all the limitations as described in the above rejection of claim 11, and additionally teaches:  wherein the conditioner mat has a flexible configuration and wherein the upper layer and the lower layer include a fabric (see para [0015]: “fabrics….air flow tubes are flexible….semi-pliable”).
As per claim 13, Schmid teaches all the limitations as described in the above rejection of claim 11, and additionally teaches:  wherein each of the one or more boundaries comprise a plurality of continuous boundary lines that each extends along a specific portion of the conditioner mat to define elongate passages between the continuous boundary lines (see Fig. 1, seams [38] define a continuous boundary and the adjacent passages [34]), wherein the predetermined routes extend along the elongate passages between the continuous boundary lines (see annotated Fig. 1 below).

    PNG
    media_image1.png
    391
    733
    media_image1.png
    Greyscale


As per claim 20, Schmid teaches:  A bed system (see Schmid, Abstract) comprising: 
at least one support layers (see Fig. 1-2, [12]: mattress); 
a conditioner mat (see Fig. 1-2, [10]: sheet) disposed on the at least one support layers and comprising: 
an upper layer (see Fig. 1-2, [34]: upper layer); 
a lower layer (see Fig. 1-2, [36]: lower layer) that is partially connected to the upper layer (see Fig. 2, upper [34] and lower [36] layers abut each other along sides of mat [10]); 
stitching (see Fig. 1-2, [38]: sewn seams) that connects the upper layer to the lower layer (see Fig. 2, connection of 34 and 36 by seam 38) and defines one or more boundaries (see Fig. 1-2, seams [38] define a boundary between adjacent air flow passages [32]); and
a plurality of interior spaces that are defined between the upper layer and the lower layer and between the boundaries (see Fig. 1-2, [32]: air flow passages) such that the boundaries separate the interior spaces (see Fig. 1-2), wherein the interior spaces provide predetermined routes to at least partially guide fluid flow within the conditioner mat (see Fig. 1-2, and para [0038]: seams are “non-porous” and as such provide routing to the fluid flow within each air passage [32]); 
a fluid delivery module (See Fig. 1-5, [42]: air delivery units) configured to cool a fluid and deliver the fluid to the conditioner mat (see para [0051]: “means for cooling the air”); 
a plurality of conduits (see Fig. 5, [44]: conduits, at least two are shown in Fig. 5) having respective first ends that are fluidly connected to an outlet of the fluid delivery module (see Fig. 5, first end of [44] is where [44] connects to [42]) and provide passages for flow of fluid to and through the interior spaces of the conditioner mat (see Fig. 5, conduit [44] provides passage for fluid from [42] to interior of mat via manifolds [18a/b]); and 
a fitting (see Fig. 5, [18a/b]: manifold) that is fluidly connected to second ends of the plurality of conduits (see Fig. 5, second end of [44] connects to manifold [18]).
As per claim 21, Schmid teaches all the limitations as described in the above rejection of claim 20, and additionally teaches: wherein the upper layer and the lower layer include a fabric (see para [0015]: “fabrics”).
As per claim 22, Schmid teaches all the limitations as described in the above rejection of claim 20, and additionally teaches:  wherein the conditioner mat has a flexible configuration (see para [0015]: “air flow tubes are flexible….semi-pliable”).
As per claim 23, Schmid teaches all the limitations as described in the above rejection of claim 20, and additionally teaches: wherein the fluid delivery module includes a heating device (see Fig. 5, [50]: heater) configured to heat the fluid that is delivered to the conditioner mat.
As per claim 24, Schmid teaches all the limitations as described in the above rejection of claim 20, and additionally teaches: wherein the fluid delivery module includes a thermoelectric device configured to cool the fluid that is delivered to the conditioner mat (see para [0051]: “heater 50 or means for cooling the air”).
As per claim 31, Schmid teaches all the limitations as described in the above rejection of claim 20, and additionally teaches: wherein the boundaries defined by the stitching are substantially straight, elongate, and parallel along portions of the predetermined routes (see Fig. 1, and annotated Fig. 1 above, boundaries are substantially straight, elongate, and parallel).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0145380 to Schmid in view of U.S. Patent 7,918,103 to Purvis.
As per claim 14, Schmid teaches all the limitations as described in the above rejection of claim 11, and additionally teaches: a housing defining a housing interior (see Fig. 5, [42] inherently has a housing which defines an interior in which other elements are contained), a thermoelectric device positioned in the housing interior (see para [0051]: “heater 50 or means for cooling the air”), wherein the thermoelectric device is configured to cool the fluid that is delivered to the conditioner mat (see para [0051]); a blower or fan (see Fig. 5, [46]: blower assembly) positioned in the housing interior (see para [0048]), so as to cool the fluid that is delivered to the conditioner mat (see para [0051]).
Schmid does not explicitly teach the following which is described by Purvis:  wherein the housing [20] further defines a waste air inlet vent (see Fig. 5, [24]: inlet) and a waste air outlet vent (see Fig. 5, conduit [22] which vents to bed); wherein the fluid delivery module is configured to draw air through the waste air inlet vent [into the housing, across the thermoelectric device] (elements taught by Schmid), and out the waste air outlet vent (see Fig. 5, flow out [22]) and heat the air that is vented out of the waste air outlet vent (see col. 2, lines [4-11]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Purvis to have provided an improved fluid delivery module of Purvis which includes and inlet and outlet vents, on the existing fluid module of Schmid in order to provide for greater heating/cooling efficiency.
As per claim 15, Schmid as modified by Purvis teach all the limitations as described in the above rejection of claim 14, and additionally Purvis teaches:  wherein the waste air inlet vent and the waste air outlet vent are positioned on outer surfaces of the housing (see Purvis, Fig. 5, both inlet [24] and outlet [22] are on exterior parts of [20]) such that no portion of the housing is positioned exterior of the waste air inlet vent and the waste air outlet vent to restrict flow through the waste air inlet vent and the waste air outlet vent (see Fig. 5).
As per claim 16, Schmid as modified by Purvis teach all the limitations as described in the above rejection of claim 15, and additionally Purvis teaches:  wherein the waste air inlet vent and the waste air outlet vent are positioned on opposite sides of the housing (see Purvis, Fig. 5, inlet [24] and outlet [22] are on opposite sides).

Claims 17, 19, 25-26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0145380 to Schmid in view of U.S. Patent Application Publication 2006/0080778 to Chambers.
As per claim 17, Schmid teaches all the limitations as described in the above rejection of claim 11, however it does not teach the following which is described by Chambers:  wherein the fluid delivery module includes a temperature detecting sensor and a moisture detecting sensor (see Fig. 3, [38]: sensor and para [0039-0040]: describes a “humidity detector” in para [0039] and “in addition” a temperature sensor in para [0040]), and wherein the fluid delivery module operates based on feedback from the temperature detecting sensor and the moisture detecting sensor (see para [0013 and 0039-0040]).  The examiner notes the claim does not explicitly require the sensor be located within a housing of the fluid delivery module.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Chambers to have provided an improved fluid delivery module system of Chambers including humidity and temperature sensors, within the existing system of Schmid to provide information regarding the humidity and temperature of the air in the conditioner mat of Schmid so that the heating/cooling device can be adjusted/set/maintained as desired.
As per claim 19, Schmid teaches all the limitations as described in the above rejection of claim 11, and additionally teaches: wherein the boundaries are defined between the upper layer and the lower layer that are made of fabric and partially attached to each other as a flexible unitary layer (see Fig. 1, seams [38] define a continuous boundary and the adjacent passages [34]), and wherein the boundaries extend along one or more portions of the mat to provide the predetermined routes to at least partially guide fluid flow within the conditioner mat (see Fig. 1-2, and para [0038]: seams are “non-porous” and as such provide routing to the fluid flow within each air passage [32]), and wherein the fluid delivery module includes a cooling device (see para [0051]: “means for cooling the air”) configured to cool the fluid that is delivered to the mat (see para [0051]).
Schmid, however, does not teach the following which is described by Chambers: further comprising: a temperature detecting sensor configured to measure a temperature associated with the fluid; and a moisture detecting sensor configured to detect moisture (see Fig. 3, [38]: sensor and para [0039-0040]: describes a “humidity detector” in para [0039] and “in addition” a temperature sensor in para [0040]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Chambers to have provided an improved fluid delivery module system of Chambers including humidity and temperature sensors, within the existing system of Schmid to provide information regarding the humidity and temperature of the air in the conditioner mat of Schmid so that the heating/cooling device can be adjusted/set/maintained as desired.
As per claim 25, Schmid teaches all the limitations as described in the above rejection of claim 20, however it does not teach the following which is described by Chambers:  further comprising at least one sensor (see Fig. 3, [38]: sensor and para [0039-0040]: describes a “humidity detector” in para [0039] and “in addition” a temperature sensor in para [0040]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Chambers to have provided an improved fluid delivery module system of Chambers including humidity and temperature sensors, within the existing system of Schmid to provide information regarding the humidity and temperature of the air in the conditioner mat of Schmid so that the heating/cooling device can be adjusted/set/maintained as desired.
As per claim 26, Schmid as modified by Chambers teaches all the limitations as described in the above rejection of claim 25, and Chambers additionally teaches:  wherein the fluid delivery module includes a temperature detecting sensor and a moisture detecting sensor (see Fig. 3, [38]: sensor and para [0039-0040]: describes a “humidity detector” in para [0039] and “in addition” a temperature sensor in para [0040]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Chambers to have provided an improved fluid delivery module system of Chambers including humidity and temperature sensors, within the existing system of Schmid to provide information regarding the humidity and temperature of the air in the conditioner mat of Schmid so that the heating/cooling device can be adjusted/set/maintained as desired.
As per claim 28, Schmid teaches all the limitations as described in the above rejection of claim 20, and additionally teaches: wherein the boundaries are defined between the upper layer and the lower layer that are made of fabric and partially attached to each other as a flexible unitary layer (see Fig. 1, seams [38] define a continuous boundary and the adjacent passages [34]), and wherein the boundaries extend along one or more portions of the mat to provide the predetermined routes to at least partially guide fluid flow within the conditioner mat (see Fig. 1-2, and para [0038]: seams are “non-porous” and as such provide routing to the fluid flow within each air passage [32]), and wherein the fluid delivery module includes a cooling device (see para [0051]: “means for cooling the air”) configured to cool the fluid that is delivered to the mat (see para [0051]).
Schmid, however, does not teach the following which is described by Chambers: further comprising: a temperature detecting sensor configured to measure a temperature associated with the fluid; and a moisture detecting sensor configured to detect moisture associated with the conditioner mat (see Fig. 3, [38]: sensor and para [0039-0040]: describes a “humidity detector” in para [0039] and “in addition” a temperature sensor in para [0040]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Chambers to have provided an improved fluid delivery module system of Chambers including humidity and temperature sensors, within the existing system of Schmid to provide information regarding the humidity and temperature of the air in the conditioner mat of Schmid so that the heating/cooling device can be adjusted/set/maintained as desired.

Claims 18 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0145380 to Schmid in view of U.S. Patent Application Publication 2005/0086739 to Wu.
As per claim 18, Schmid teaches all the limitations as described in the above rejection of claim 11, however it does not teach the following which is described by Wu:  a comfort layer (see Wu, Fig. 2, [131]: fabric sheet layer) that is disposed on the upper layer (see Fig. 2).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Wu to have included a comfort layer/fabric sheet layer as taught by Wu on the existing upper layer of Schmid to provide a more comfortable/soft layer that would contact an end user of the device.
As per claim 27, Schmid teaches all the limitations as described in the above rejection of claim 20, however it does not teach the following which is described by Wu:  a comfort layer (see Wu, Fig. 2, [131]: fabric sheet layer) that is disposed on the upper layer (see Fig. 2).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Wu to have included a comfort layer/fabric sheet layer as taught by Wu on the existing upper layer of Schmid to provide a more comfortable/soft layer that would contact an end user of the device.

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0145380 to Schmid in view of U.S. Patent 7,631,377 to Sanford.
As per claim 29, Schmid teaches all the limitations as described in the above rejection of claim 20, however it does not teach the following which is described by Sanford: wherein the fluid delivery module comprises a controller (see Fig. 9, [24]: remote control) having a timer (see Fig. 9, [76]: timer buttons) configured to regulate the fluid delivery module based on a time schedule (see Fig. 9, and col. 9, lines [7-14]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Sanford with the motivation of including a remote control including a timer feature to allow a user of the existing device of Schmid a means to control different settings of the mat (heat/cool/etc) based on a time schedule as desired.
As per claim 30, Schmid teaches all the limitations as described in the above rejection of claim 20, however it does not teach the following which is described by Sanford: wherein the fluid delivery module comprises a controller having a red button and a blue button (see Fig. 8-9, user controls [42] including “heat button [72]” and “fan button” [74], red/blue respectively), wherein the fluid delivery module is configured to heat in response to actuation of the red button and is configured to cool in response to actuation of the blue button (see Fig. 8-9); wherein the bed system further includes a separate controller (see Fig. 8, more than one controller [24] is shown) that includes a touchscreen (see Sanford, Fig. 9, [24] remote control includes buttons, e.g. touchscreen).
Regarding the limitations of: “a red button” and “a blue button” the Examiner considers the choice of color in this instance to be non-functional descriptive material. In the instance case, the claimed colors of red and blue are solely directed towards conveying a message or meaning to a human reader independent of the supporting product and the buttons would functional identically regardless of their color or the presence of other indicia (e.g. letters, numbers, symbols) thereupon. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. and MPEP 2111.05
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schmid with these aforementioned teachings of Sanford with the motivation of including a separate remote control including a touchscreen with buttons to allow a user of the existing device of Schmid a means to control different settings of the mat (heat/cool/etc).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show devices with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/8/2022